Citation Nr: 0914448	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant served in the Wisconsin National Guard from 
July 1977 to October 1980, with periods of active duty for 
training (ACDUTRA) from September 11, 1977 to December 11, 
1977 and again from January 7, 1978 to January 21, 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The Appellant requested a central office hearing 
before the Board and a hearing was scheduled pursuant to his 
request in July 2008 and again in April 2009.  The Appellant 
failed to appear despite proper notification being sent to 
his last known address.  The Appellant, to date, has not 
indicated good cause for his failure to appear nor has he 
requested an additional hearing.  Therefore, his request is 
considered withdrawn. 

The procedural history in this case requires clarification.  
The Appellant originally filed claims of entitlement to 
service connection for diabetes mellitus, type II and 
hepatitis C in December 2002 and October 2003.  The RO sent 
October 2003 and December 2003 duty-to-assist letters asking 
the Appellant, among other things, to identify in-service 
risk factors allegedly responsible for his hepatitis C.  The 
Appellant did not respond and the claims were denied in a 
March 2004 rating decision.  Thereafter, the Appellant 
submitted statements in October 2004 in support of his claims 
and specifically in response to the 2003 duty-to-assist 
letters.  The RO treated the October 2004 statements as a new 
claim and again denied the claims in an August 2005 rating 
decision.  Thereafter, the claims were ultimately properly 
and timely appealed to the Board.  Although the October 2004 
statements submitted by the Appellant did not indicate 
specifically he "disagreed" with the original March 2004 
rating decision, it is clear the Appellant did disagree with 
the denial and was responding to the RO's request to identify 
risk factors and medical treatment.  Given the circumstances, 
the Board concludes this appeal properly stems from the March 
2004 rating decision.




FINDINGS OF FACT

1.  There is no causal link between type II diabetes mellitus 
and any period of ACDUTRA.

2.  There is no causal link between hepatitis and any period 
of ACDUTRA.


CONCLUSIONS OF LAW

1.  The Appellant's type II diabetes mellitus was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1131, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  Hepatitis C was not incurred in or aggravated by the 
Appellant's active duty service. 38 U.S.C.A. § 1131, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Appellant). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Appellant in October 2003, December 2003, December 
2004 and January 2005.  Those letters advised the Appellant 
of the information necessary to substantiate his claim, and 
of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Appellant has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Appellant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Appellant have been obtained, to the extent 
possible.  The Appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The RO did obtain a medical opinion as to whether the 
Appellant's hepatitis C can be directly attributed to 
service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

Further examination or opinion is not needed on the diabetes 
or hepatitis claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the Appellant's military service.  
That is, the only evidence indicating the Appellant 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas, 18 Vet. App. at 519 
(finding no prejudicial error in Board's statement of reasons 
or bases regarding why a medical opinion was not warranted 
because there was no reasonable possibility that such an 
opinion could substantiate the Appellant's claim because 
there was no evidence, other than his own lay assertion, that 
" 'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms"); see also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that any additional medical opinion 
would aid in substantiating the Appellant's claim since it 
could not provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Initially, the Board notes that only "Veterans" are 
entitled to service-connected disability benefits.  To 
establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for diabetes mellitus may be established based on 
a legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  The Court has held that VA service connection 
compensation presumptions do not apply with only ACDUTRA or 
INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Appellant was first diagnosed with diabetes mellitus, 
type II, in November 2002 and first diagnosed with hepatitis 
C in 2000, two decades after service.  The Appellant alleges 
that although the diagnoses were years after his military 
service, he had symptoms related to both diabetes and 
hepatitis for decades.  Specifically, the Appellant alleges 
while in the military and thereafter he suffered with 
constant stomach pains, a chronic cough and a reduced body 
temperature that would always be associated with the flu or 
some other common ailment.  In retrospect, the Appellant 
believes these symptoms were early signs of diabetes and 
hepatitis.  In regard to hepatitis C specifically, the 
Appellant indicates during his military service he frequently 
shared razors with other soldiers.  The Appellant also 
indicated times in the military receiving minor cuts and 
scrapes and being in contact with other soldiers' blood.  
Most notably, the Appellant alleges he had to clean up the 
blood of a soldier in September 1977 who attempted suicide.  

The Board acknowledges that the Appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Appellant's service treatment records do not confirm the 
Appellant's allegations.  There is no documentation of shared 
razors or the September 1977 suicide attempt incident.  While 
there is one documented treatment in November 1979 for a 
cough and other cold-symptoms, there is nothing in the 
service treatment records to suggest the Appellant had 
frequent or chronic colds.  The Board does note, however, 
that the Appellant self-reported frequent colds and chronic 
coughs on his November 1977 separation examination, but no 
actual diagnosis was rendered at that time.  The service 
treatment records are also silent as to any complaints, 
treatment or diagnoses specifically for diabetes mellitus, 
type II, or hepatitis C nor is there anything within the 
records suggesting chronic symptoms or complaints associated 
with early diabetes or hepatitis.  The records do not contain 
any evidence that the Appellant underwent any blood 
transfusions, surgeries, tattoos or piercings while in 
service, and the Appellant denies the same.  In short, the 
Appellant's service treatment records are devoid with any 
findings consistent with a chronic condition.

The crucial inquiry, then, is whether the Appellant's current 
type II diabetes mellitus and hepatitis C are due to or 
otherwise related to any incident of his military service 
(ACDUTRA).  Based on the evidence, the Board concludes they 
are not.

The Appellant alleges although he was not diagnosed with 
diabetes mellitus, type II, or hepatitis C until decades 
after service, he believes the early signs and symptoms of 
the conditions began while in service.  He also believes the 
disabilities may have gone undiagnosed for years.

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
Appellants Benefits Administration Letter 211B (98-110) 
November 30, 1998.

After service, the Appellant did seek regular medical care 
for various other conditions, most notably his low back, 
recurrent hemorrhoids and his drug addiction.  In regard to 
his physical disabilities, it appears the Appellant suffered 
multiple post-service injuries to his low-back and was often 
treated for hemorrhoids, often causing a lot of loss of 
blood.  In regard to drug addiction, the Appellant underwent 
lengthy hospitalization treatments numerous times for 
detoxification since service.  The hospitalizations, mostly 
in the mid-1980s indicate the Appellant had a lengthy history 
of alcohol abuse and drug abuse, specifically cocaine.  The 
Appellant denies using intravenous drugs and also claims he 
never used intranasal cocaine.  Rather, he alleges he solely 
smoked cocaine and occasionally marijuana, which would not 
put him at risk for hepatitis.  The hospitalization records 
do indicate the Appellant smoked cocaine and abused alcohol 
since the age of 15 and also note the Appellant's denial of 
ever using intravenous or intranasal drugs.  

Also of significance, the Appellant alleges he attempted to 
donate blood in the mid-1980s and was denied.  He indicates 
this is indicative that he probably had hepatitis C or 
diabetes at that time, but was not diagnosed yet.  The 
mention of a failed attempt of donating blood is also noted 
in a June 2003 private treatment record.  The reason his 
blood was rejected, however, is not of record.  The Board 
finds incredible, however, that his blood would have been 
rejected because of evidence indicative of hepatitis C or 
diabetes mellitus, type II, and no notice would have been 
provided the Appellant.  Certainly the Appellant would have 
been advised to follow-up with medical care at that point.  

Despite the Appellant's contentions that he had diabetes 
mellitus, type II, and hepatitis C since service, the medical 
records indicate he was not actually diagnosed until decades 
later.  Specifically, the Appellant's private and VA medical 
records indicate the Appellant was first diagnosed with 
hepatitis C in 2000 and first diagnosed with diabetes 
mellitus, type II, in November 2002.  Other than noting the 
Appellant's risk factors, to include allegedly sharing razors 
in the military, no medical professional has ever linked 
either of these diagnoses with any incident of his military 
service.

The RO afforded the Appellant a VA medical opinion in July 
2005 with regard to his hepatitis C.  The examiner noted the 
Appellant's alleged risk factors, to include sharing razors 
and cocaine abuse.  The examiner found the Appellant to be a 
poor historian and found the Appellant's hepatitis C most 
likely related to his years of cocaine abuse and not to 
allegedly sharing razors in the military.  

The Appellant's statements have been inconsistent throughout 
time to various medical professionals.  In June 2003, for 
example, the Appellant told his private doctor, Dr. Slota, 
that "...he does not drink at all and has never been a heavy 
drinker in the past."  In contrast, there are voluminous 
medical records detailing past detoxifications for both 
alcohol and drug abuse.  In July 2005, the Appellant denied 
ever using cocaine, which is equally incredible in light of 
the medical evidence.  

The Board has considered the Appellant's statements 
indicating he suffered from diabetes- and hepatitis- type 
symptoms since the military.  Although the Appellant is 
competent to present lay testimony concerning his continuity 
of symptoms after service regardless of the lack of 
contemporaneous medical evidence, the Appellant has not 
demonstrated he posses the medical knowledge or training to 
render a diagnosis in connection with that symptomatology.  
Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In this case, moreover, in light of the inconsistencies of 
the Appellant's statements throughout time, the Board finds 
many of the Appellant's contentions simply not credible.  For 
example, the Appellant indicates his blood donation in the 
1980s was rejected, but he was not told why and did not seek 
follow-up medical care at that point.  There is no 
documentation of the rejected blood donation and it is simply 
not persuasive that the Appellant would have had hepatitis C 
or diabetes mellitus, type II, at that point and not been 
informed to seek follow-up medical care.  The Appellant was 
treated for years for various back injuries and hemorrhoid 
treatment, often involving loss of blood.  Even within these 
voluminous records, the Appellant was not diagnosed with the 
issues on appeal here until over two decades after separation 
from active duty. 

Although the Appellant claims he never used intravenous or 
intranasal drugs, the Appellant has proved to be a poor 
historian.  In light of his medical history, moreover, the 
July 2005 VA examiner found the Appellant's drug abuse 
history to be the most likely nexus to the Appellant's 
current hepatitis C even in light of the Appellant's denial 
of ever using intravenous or intranasal drugs.  At that time, 
the VA examiner did not find the Appellant to be a reliable 
historian and, for reasons explained above, the Board agrees.

Even if the Board accepts as true the Appellant's allegations 
that he suffered with diabetes- and hepatitis- type symptoms 
in service and thereafter, no medical professional has ever 
linked his current type II diabetes mellitus or hepatitis C 
to that symptomatology or any other remote incident of 
service.  

In light of the medical evidence described above, which does 
not link the Appellant's current diabetes or hepatitis to any 
remote incident of service, the Board finds that service 
connection for type II diabetes mellitus and hepatitis C is 
not warranted.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


